DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on 10/29/2020.
3.	Claims 1-17 and 21-26 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. ( Pub No: US 2014/0241354 A1) in view of Burns et al. (Pub No: US 2015/0029880 A1). 

Regarding claim 1, Shuman teaches a system for distributed device management ( Shuman [0007] a system to manage IoT devices) , comprising: a group of devices, each device in the group of devices configured to communicate with one or more other devices in the group of devices over one or more network channels, and each device in the group of devices ( Shuman [0073] group of IOT devices configured to communicate over a network as shown in Fig 1 A ) comprising 
a processing circuit ( Shuman [0089] circuit with processor) 
 configured to: 
manage one or more devices in the group of devices (Shuman [0028] the computer 120 in Fig 1 manages IOT devices 110 – 118);
 authorize a new device to join the group of devices ( Shuman [0069] a new IoT device may be added to one or more pre-defined IoT device groups upon initialization at ad-hoc IoT device groups a based being identified as the IoT member of the group interpreted as authorize a new device to join the group of devices ).
Shuman does not teach synchronize data with the new device and with one or more devices in the group of devices over the one or more network channels.
However Burns teaches synchronize data with the new device and with one or more devices in the group of devices over the one or more network channels (Burns [0051] [0089] data packet are synchronized for new implemented IOT device in a communications system as shown in Fig 1E includes two or more IoT device in a groups 160A and 160B with IOT devices includes IoT devices 116A, 122A, and 124A, interpreted as one or more devices in the group of devices over the one or more network channels ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Shuman by incorporating the teachings of Burns. Doing 

Regarding claim 2. Shuman and Burns teach the system of claim 1, and Shuman further teaches wherein each device in the group of devices comprises one or more data stores configured to store configuration data for one or more devices in the group of devices (Shuman[0062][0063] store configuration data in group of IoT devices).

Regarding claim 3. Shuman and Burns teach the system of claim 2, and Burns further teaches wherein the one or more data stores of each device in the group of devices are further configured to store an authorized device list for the group of devices (Burns [0051] [0062] IOT device in the group and store the permit list of IOT device interpreted as group of devices are further configured to store an authorized device list for the group of devices).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Shuman by incorporating the teachings of Burns. Doing so enables computing network propagation latency as an average of differences between an arrival time of one of the data packets and an arrival time of the next chirp 

Regarding claim 4. Shuman and Burns teach the system of claim 2, and Shuman further teaches wherein the one or more data stores of each device in the group of devices are further configured to store diagnostic data for one or more devices in the group of devices (Shuman [0034][0057] store monitoring information of IoT device in a group interpreted as store diagnostic data for one or more devices in the group of devices) .

Regarding claim 6. Shuman and Burns teach the system of claim 1, and Burns further teaches wherein each device in the group of devices comprises a user interface configured to enable a user to manage the group of devices from any device in the group of devices (Burns [0039] [0045] user interface in supervisor device to manage group of devices interpreted as a user interface configured to enable a user to manage the group of devices from any device in the group of devices).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Shuman by incorporating the teachings of Burns. Doing so enables computing network propagation latency as an average of differences between an arrival time of one of the data packets and an arrival time of the next chirp by the internet-of-things device is relatively constant such that the differences are 

Regarding claim 7. Shuman and Burns teach the system of claim 1, and Shuman further teaches wherein each device in the group of devices is configured to monitor one or more devices in the group of devices (Shuman [0080][0085] monitor IoT device in a group) .

Regarding claim 8. Shuman and Burns teach the system of claim 7, and Shuman further teaches wherein each device in the group of devices is configured to monitor a connection status of the one or more devices in the group of devices ( Shuman [0024][0085] monitor status of device in group interpreted as monitor a connection status of the one or more devices in the group of devices).

Regarding claim 9. Shuman and Burns teach the system of claim 7, and Shuman further teaches wherein each device in the group of devices is configured to monitor a health status of the one or more devices in the group of devices (Shuman[0024][0085] monitor status of the IoT device, if is on or off, open or closed, idle or active, available for task execution or busy, and so on, a cooling or heating interpreted as monitor a health status of the one or more devices in the group of devices ) .

Regarding claim 11. Shuman teaches system for distributed device management (Shuman [0007] a system to manage IoT devices), comprising:
a group of devices, each device in the group of devices configured to communicate with one or more other devices in the group of devices over one or more network channels (Shuman [0028] [0073] the computer 120 in Fig 1 manages IOT devices 110 – 118 in a group of IOT devices which are configured to communicate ); each device in the group of devices further comprising one or more data stores configured to store configuration data for one or more devices in the group of devices( Shuman[0062][0063] store configuration data in group of IoT devices interpreted as one or more data stores configured to store configuration data for one or more devices in the group of devices).
Shuman does not teach each device in the group of devices comprising a processing circuit configured to synchronize data with one or more devices in the group of devices over the one or more network channels.
However Burns teaches each device in the group of devices comprising a processing circuit configured to synchronize data with one or more devices in the group of devices over the one or more network channels(Burns [0051] [0089] data packet are synchronized for new implemented IOT device in a communications system as shown in Fig 1E includes two or more IoT device in a groups 160A and 160B with IOT devices includes IoT devices 116A, 122A, and 124A, interpreted as one or more devices in the group of devices over the one or more network channels ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Shuman by incorporating the teachings of Burns. 


Regarding claim 12. Shuman and Burns teach the system of claim 11, and Shuman further teaches wherein the one or more data stores of each device in the group of devices are further configured to store an authorized device list for the group of devices( Shuman[0062][0063] store configuration data in group of IoT devices).

Regarding claim 13. Shuman and Burns teach the system of claim 11, and Shuman further teaches wherein each device in the group of devices comprises a user interface configured to enable a user to manage the group of devices from any device in the group of devices(Shuman [0047] [0068] user interface which enable to manage group of devices).

Regarding claim 14. Shuman and Burns teach the system of claim 11, and Shuman further teaches wherein each device in the group of devices is configured to monitor one or more devices in the group of devices( Shuman [0024][0085] monitor status of device in group interpreted devices is configured to monitor one or more devices in the group of devices).

Regarding claim 15. Shuman and Burns teach the system of claim 14, and Shuman further teaches wherein each device in the group of devices is configured to monitor a connection status of the one or more devices in the group of devices (Shuman [0024] [0085] monitor status of device in group interpreted as monitor a connection status of the one or more devices in the group of devices).

Regarding claim 16. Shuman and Burns teach the system of claim 14, and Shuman further teaches wherein each device in the group of devices is configured to monitor a health status of the one or more devices in the group of devices(Shuman[0024][0085] monitor status of the IoT device, if is on or off, open or closed, idle or active, available for task execution or busy, and so on, a cooling or heating interpreted as monitor a health status of the one or more devices in the group of devices ) .

13.	Claim 21- 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. (Pub No: US 2014/0241354 A1) in further view of Pirvu et al. (Pub No: US 2019/0042278 A1).

Regarding claim 21. Shuman teaches a system for distributed device management (Shuman [0007] a system to manage IoT devices), comprising:
a group of devices, each device in the group of devices configured to communicate with one or more other devices in the group of devices over one or more network channels, and each device in the group of devices comprising a processing circuit configured to: monitor one or more devices in the group of devices(Shuman [0034][0057] monitoring IoT device in a group interpreted monitor one or more devices in the group of devices).
Shuman does not teach detect a failing device from among the one or more devices in the group of devices and at least one of: cause another device to reset in response to detecting that the other device is the failing device
However Pirvu teaches detect a failing device from among the one or more devices in the group of devices (Pirvu [0031][0089] detect a failure in a device in a group interpreting as detect a failing device from among the one or more devices in the group of devices ) ; and at least one of: cause another device to reset in response to detecting that the other device is the failing device (Pirvu [0104] [0105] trigger a reset of the computing device or subsystem of the computing device in response to detecting an error interpreted as cause another device to reset in response to detecting that the other device is the failing device ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Shuman by incorporating the teachings of Pirvu. 
Doing so computing device is able to boot and initialize the computing device hardware components. The processing device triggers a reset of the computing device and subsystem of the computing device in response to detecting an error in executing a firmware image of the firmware loaded to the random access memory.

Regarding claim 22. Shuman and Pirvu teach the system of claim 21, and Shuman further teaches wherein each device in the group of devices is configured to monitor a connection status of one or more devices in the group of devices
(Shuman [0024][0085] monitor status of device in group interpreted as monitor a connection status of the one or more devices in the group of devices).

Regarding claim 23. Shuman and Pirvu teach the system of claim 21, and Shuman further teaches wherein each device in the group of devices is configured to monitor a health status of one or more devices in the group of devices (Shuman[0024][0085] monitor status of the IoT device, if is on or off, open or closed, idle or active, available for task execution or busy, and so on, a cooling or heating interpreted as monitor a health status of the one or more devices in the group of
 devices).

Regarding claim 24. Shuman and Pirvu teach the system of claim 21, and Pirvu further teaches wherein each device in the group of devices is configured to: detect a software or firmware version of one or more other devices in the group of devices (Pirvu [0025][0027] update firmware version interpreted detect a software or firmware version of one or more other devices in the group of devices); and
transmit a command to the one or more other devices to automatically update to a different firmware or software version in response to detecting an outdated version of the firmware or software (Pirvu [0093] [0106] command to reset of the 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Shuman by incorporating the teachings of Pirvu. 
Doing so computing device is able to boot and initialize the computing device hardware components. The processing device triggers a reset of the computing device and subsystem of the computing device in response to detecting an error in executing a firmware image of the firmware loaded to the random access memory.

Regarding claim 25. Shuman and Pirvu teach the system of claim 21, and Pirvu further teaches wherein to cause the other device to reset, the processing circuit is configured to: transmit a command to the other device to perform a self-factory reset (Pirvu [0093] [0106] command to reset of the computing interpreted transmit a command to the other device to perform a self-factory reset),
wherein in response to receiving the command, the other device is configured to at least
one of: install an original factory image from its own hardware (Pirvu [0080] load the firmware image to the device interpreted as install an original factory image from its own hardware); 
communicate with another device from among the group of devices to download a factory image (Pirvu [0030] [0085] [0092] install firmware image interpreted communicate with another device from among the group of devices to download a
factory image ).

Doing so computing device is able to boot and initialize the computing device hardware components. The processing device triggers a reset of the computing device and subsystem of the computing device in response to detecting an error in executing a firmware image of the firmware loaded to the random access memory.

Regarding claim 26. Shuman and Pirvu teach the system of claim 21, and Pirvu further teaches wherein to cause the other device to reset, the processing circuit is configured to: upload a factory image to the other device (Pirvu [0080] load the firmware image to the device), wherein the other device is configured to install the uploaded factory image ( Pirvu [0085] [0092] configure to install firmware image interpreted as configured to install the uploaded factory image).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Shuman by incorporating the teachings of Pirvu. 
Doing so computing device is able to boot and initialize the computing device hardware components. The processing device triggers a reset of the computing device and subsystem of the computing device in response to detecting an error in executing a firmware image of the firmware loaded to the random access memory.


	Claims 5, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. ( Pub No: US 2014/0241354 A1) in view of Burns et al. (Pub No: US 2015/0029880 A1) in further view of Pirvu et al. (Pub No : US 2019/0042278 A1).

Regarding claim 5. Shuman and Burns teach the system of claim 2.
Shuman and Burns do not teach the wherein each device in the group of devices is configured to: detect a software or firmware version of one or more devices in the group of devices stored in the one or more data stores; and
transmit a command to the one or more devices to automatically update to a different firmware or software version in response to detecting an outdated version of the firmware or software.
However Pirvu teaches wherein each device in the group of devices is configured to: detect a software or firmware version of one or more devices in the group of devices stored in the one or more data stores (Pirvu [0097][0099] detect firmware and stored in the devices) ; and transmit a command to the one or more devices to automatically update to a different firmware or software version in response to detecting an outdated version of the firmware or software (Pirvu [0093] [0100] firmware images are to the flash memory in response to a command to detecting firmware of the computing device, invalidating a previous instance of the firmware interpreted as firmware or software version in response to detecting an outdated version of the firmware or software) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Shuman and Burns by incorporating the teachings of 

Regarding claim 10. Shuman and Burns teach the system of claim 7, 
Shuman and Burns do not teach wherein each device in the group of devices is configured to reset the one or more devices in the group of devices in response to detecting an error state of the one or more devices.
However Pirvu teaches wherein each device in the group of devices is configured to reset the one or more devices in the group of devices in response to detecting an error state of the one or more devices (Pirvu [0104] [0105] trigger a reset of the computing device or subsystem of the computing device in response to detecting an error interpreted as cause another device to reset in response to detecting that the other device is the failing device ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Shuman and Burns by incorporating the teachings of Pirvu. Doing so computing device is able to boot and initialize the computing device hardware components. The processing device triggers a reset of the computing device and subsystem of the computing device in response to detecting an error in executing a firmware image of the firmware loaded to the random access memory.

Regarding claim 17. Shuman and Burns teach the system of claim 14, 

However Pirvu teaches wherein each device in the group of devices is configured to reset the one or more devices in the group of devices in response to detecting an error state of the one or more devices (Pirvu [0104] [0105] trigger a reset of the computing device or subsystem of the computing device in response to detecting an error interpreted as cause another device to reset in response to detecting that the other device is the failing device ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Shuman and Burns by incorporating the teachings of Pirvu. Doing so computing device is able to boot and initialize the computing device hardware components. The processing device triggers a reset of the computing device and subsystem of the computing device in response to detecting an error in executing a firmware image of the firmware loaded to the random access memory.

Response to Arguments
Applicant's arguments filed on 10/29/2020 have been fully considered but they are not persuasive. 

A) Applicant argues on page 9, line 8, Claim 1 specifies that each device in the group of devices is configured to authorize a new device to join the group of devices,” the supervisory 130 in Shuman performs this function. Applicant further explains that this is 

The examiner disagrees because cited art still teaches the claims limitation.
The Examiner still believes that the prior art of record (Shuman) under broadest reasonable claim interpretation (BRI) expressly teaches the claimed limitation
Shuman [0034] states IoT devices 110-120 along with supervisor device 130 form a group. Claim 1, states distributed device management in which under broadest reasonable claim interpretation (BRI) components of a software system are shared among each IoT Device to load, store and execute the various functions. Thus the logic to perform these functions is distributed over various elements. These components are spread out across each IoT Device, they are run as one IoT device group. This is done in order to allows resource sharing, including software by systems connected to the network.
 Here each IoT device 110-118 acts as a manager supervisor device or IoT device management refers to the processes involving the provisioning and authenticating, configuring, maintaining, monitoring and diagnosing connected each device operating as part of an IoT environment to provide and support the whole spectrum of their functional capabilities and have administrative access which allow to authorize the new device to join without requiring the authorization to come, so each IoT device can be add, remove ,monitored and perform other supervisory function . Each IoT device can be manage attributes, activities, or other states associated with the each IoT devices each IoT device 110-118 is treated as supervisor device. Shuman [0069] IoT device groups, defining the hierarchies associated with the IoT device groups, and enabling communication among the IoT device groups to add or delete new each IoT device upon initialization at ad-hoc IoT device groups a based being identified as the IoT member of the group interpreted as authorize a new device to join the group of devices which is same as supervisory actions of the system for forming and enabling communication between IoT groups.
Thus, examiner maintains his interpretation and rejection.


B) Applicant argues on page 10, last paragraph, Burns doesn’t appear to “synchronize data” with the new device. 

The examiner disagrees because cited art still teaches the claims limitation.
Burns in paragraph [0089] teaches synchronized with a nearby IoT Smartphone device, which is similar to synchronize data, this it is possible for some IoT devices to have their clocks synchronized.
The level of precision can be based on a degree which the clock synchronization between the first and second IoT devices is accurate. Figure 9 is directed to an 
Thus, examiner maintains his interpretation and rejection.

C) Applicant argues on page 10, last paragraph and page 11, line 1, Burns doesn’t appear to “synchronize data” with the new device. The second Iot device of Burns merely determines location proximity of another Iot device. Conversely, independent claim 1 recites that “each device in the group of devices … synchronize data with the new device and with one or more devices in the group of devices over the one or more network channels”.

The examiner disagrees because cited art still teaches the claims limitation.
The Examiner still believes that the prior art of record (Burns) under broadest reasonable claim interpretation (BRI) expressly teaches the claimed limitation.
Burn teaches in [0051] data packet are synchronized for new implemented IOT device in a communications system as shown in Fig 1E includes two or more IoT device in a groups 160A and 160B with each IoT device includes IoT devices 116A, 122A, and 124A, each IoT device 116A, 122A, and 124A, form a group configured,
Claim 1, states distributed device management where under broadest reasonable claim interpretation (BRI) components of a software system are shared among each IoT Device all be used cooperatively to load, store, synchronized and execute the various functions. Thus, the logic to perform these functions is distributed over various elements. Even though the components are spread out across each IoT Device, they are IoT device group. This is done in order to allows resource sharing, including software by systems connected to the network. 
Here each IoT device 116A, 122A, and 124A a have administrative access which allow to synchronize data and Burn paragraph [0051] teaches an IoT SuperAgent may manage inter group communications among IoT device group interpreted as channels. For example, in FIG. 1E, the each IoT device group 160A includes IoT devices 116A, 122A, and 124A and an IoT SuperAgent 140A, while IoT device group 160B includes IoT devices 116B, 122B, and 124B and an IoT SuperAgent 140B interpreted as one or more devices in the group of devices over the one or more network channels .
This IoT device management refers to the processes involving the provisioning and authenticating, configuring, maintaining, monitoring and diagnosing connected devices operating as part of an IoT environment to provide and support the whole spectrum of their functional capabilities
Thus, examiner maintains his interpretation and rejection.

D) Applicant argues on page 12 , line 3, Shuman fails to teach or suggest, “each device in the group of devices comprising a processing circuit configured to monitor one or more devices in the group of devices,” as recited in independent Claim 21.

The examiner disagrees because cited art still teaches the claims limitation.
The Examiner still believes that the prior art of record (Shuman) under broadest reasonable claim interpretation (BRI) expressly teaches the claimed limitation.
 The processor can execute application programming instructions within a memory of the IoT device. The memory can include one or more of read-only memory (ROM), random-access memory (RAM), electrically erasable programmable ROM (EEPROM), flash cards, or any memory common to computer platforms. One or more input/output (I/O) interfaces can be configured to allow the processor and configured for connection to an IoT network such as a local ad-hoc network or the Internet and in paragraph [0034] Fig 1 B and 1C , teaches monitor control, or otherwise manage the various other components in the wireless communications system 100B. communicate with an access network (e.g., access point 125) over air interface 108 and/or a direct wired connection 109 to monitor or manage attributes, activities, or other states associated with the various IoT devices 110-120 in the wireless communications system 100B which is same as monitor one or more devices in the group of devices
Thus, examiner maintains his interpretation and rejection.

E) Applicant argues on page 21 , line 9, each and every device in the device group of Shuman is not configured to perform the “monitor” limitation of independent Claim 21.

The examiner disagrees because cited art still teaches the claims limitation.
Shurman teaches in paragraph [0034] Fig 1 B and 1C monitoring, control and managing the various other components in the wireless communications system 100B. communicate with an access network (e.g., access point 125) over air interface 108  to manage an IoT network group such as the network group of IoT devices 110-118 which is same as monitor one or more devices.
Thus, examiner maintains his interpretation and rejection.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455